ae ene government entities division department of the treasury internal_revenue_service mc dal commerce street ‘dallas texas date number release date org address uil axpayer identification t form ification number num tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia - determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely larry clevenger eo revenue_agent enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 legend org -- organization name president issue xx - date state - state president - whether org org qualifies for exemption under sec_501 of the internal_revenue_code facts org was formed and incorporated in the state of state in 19xx per president the state of state has no record of the corporation’s filing the state of state has a record of org filing july 20xx however the person filing this organization is not the founder of org the organization was granted exemption from federal income taxes under sec_501 as described in sec_501 and further described in sec_170 on july 19xx the internal_revenue_service has misplaced the administrative record for this organization contact was made with the organization upon making contact with the president president of the organization president was asked whether returns were filed for 20xx president stated that no returns had been filed with the internal_revenue_service he also stated that when he moved to state from state after forming the corporation that he did not apply in state as a foreign_corporation nor did he ever follow up on filings with the state of state president notified the agent that the organization was not operating due to inability to obtain funding for any of its proposed projects president stated that the only activity of the organization was the operation of its website and that his son at a cost of dollar_figure per month maintained the website president provided the agent with a faxed copy of the determination_letter dated july 19xx information including a form 6018-a was sent july 20xx to president by mail soliciting pertinent information about failure to operate this was mailed to a p o box as it appeared that president was no longer at his apartment which was the address and telephone number the agent was previously using law sec_501 states that an organization described in subsection c or d shall be exempt form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 org from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_369 states in part that in order for an organization to pass the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable taxpayer's position org has did not stated its position form 886-arev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 government's position the irs sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations org’s lack of activities for more than three years also stands in contrast to sec_1 c - c of the regulations in that the lack of operations is evidence that there is no furtherance of any exempt_purpose in contrast to sec_1_501_c_3_-1 of the regulations which calls for an organization to be organized and operated for a public rather than a private benefit the organization has not operated or engaged in any charitable activities since its inception the organization does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities means they were not operated exclusively for one or more exempt purposes to be considered as operating exclusively for exempt purposes the organization would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code as org has not operated exclusively for charitable purposes for an extended period the tax exempt status of the organization should be revoked conclusion org does not qualify for tax exempt status under sec_501 as described in sec_501 of the code the lack of any qualified_activity indicates that this organization should not be allowed to continue as a tax-exempt_organization revocation of the tax-exempt status of org is proposed form 886-a cev department of the treasury - internal_revenue_service page -3-
